DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claim 1 has been amended; support for the amendment can be found in the original claim 3 and figures 2 and 3. 
Claims 4 and 8-10 have been canceled.
Claims 1-3 and 5-7 have been examined on the merits.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable Xue (CN 101894936A, machine translation used for rejection below) in view of Harada et al. (JPH 01260758A, machine translation used for rejection below) and Do et al. (KR 2015-0000661, machine translation used for rejection below).

Regarding Claim 1, Xue discloses in Fig. 4 a primary lithium battery ([007]; [0010], wherein the lithium iron disulfide battery is a primary lithium battery) comprising: 
a positive electrode plate, a separator, a lithium belt negative electrode plate ([0017-0018]), and 

electrode tabs disposed on the positive electrode plate and the lithium belt negative electrode plate respectively (Fig. 2-4; see electrode tabs welded on the respective electrode plates); 




    PNG
    media_image1.png
    481
    1110
    media_image1.png
    Greyscale
a reaction inhibiting region (“inhibition reaction area”; [0033]; Fig. 4; element X) is provided on the lithium belt negative electrode plate (Fig. 4); 

a polymer plastic tape (“polymer-based baseband… glued on the surface”; [0033]; Fig. 4; element X) is provided on the reaction inhibiting region;

wherein a width of the polymer plastic tape is 0.1-10% ([0033]) of a width of the lithium belt negative electrode plate ([0033]);





	Thus, Xue does not disclose in the exemplary embodiment shown in Fig. 4 of Xue wherein a length of the polymer plastic tape is 10% to 20% of a length of the negative electrode plate.

The Examiner notes that the width of the polymer plastic tape of Xue can be optimized in order to optimize the size of the reaction inhibiting region (X of Xue), thereby improving the discharge capacity of the lithium primary battery ([0008]-[0010], [0013], [0033] of Xue). 

	Furthermore, the Examiner notes that the width and the length of the reaction inhibiting region (X of Xue) in Fig. 4 is a single exemplary embodiment, and consequently optimization of the width and the length does not go against the desires of Xue.

Thus, the skilled artisan would have reasonable expectation of success that the length of polymer plastic tape can also be optimized in order to optimize the size of the reaction inhibiting region (X of Xue) because the size of the inhibition region (X of Xue) is dependent on the width and the length of the polymer plastic tape.

	It would have been obvious to one of ordinary skill in the art to optimize the ratio of the length of the polymer plastic tape to the length of the negative electrode plate of Xue 

Xue further discloses wherein the primary lithium battery ([0001]-[0002]) is formed by winding the positive electrode plate, the separator, and the lithium belt negative electrode plate ([0010]).

While Xue discloses in the exemplary embodiment wherein the electrode tabs are positioned in the middle of the positive electrode plate and the lithium belt negative electrode plate respectively (Fig. 2-4; see electrode tabs welded on the respective electrode plates), Xue does not disclose wherein the electrode tabs are limited so such positioning. 

	However, Xue fails to explicitly disclose wherein an end of the electrode tab of the positive electrode plate is used as a starting end of the winding, and wherein the reaction inhibiting region is at a tail end of the winding.


    PNG
    media_image2.png
    664
    557
    media_image2.png
    Greyscale
Do teaches in Figs. 1-2 a battery with increased capacity formed by winding a positive electrode plate (10), a separator (30), a negative electrode plate (20), and electrode tabs (11, 21) each being disposed on one end of the positive electrode plate (10) and one end of the negative electrode plate (20) respectively (Fig. 1, [0004]-[0005], [0007]).

It would have been obvious to one of ordinary skill in the art to form the electrode tabs of Xue to each be disposed on one end of the positive electrode plate and one end of the lithium belt negative electrode plate of Xue respectively, as taught by Do, in order to increase the capacity of the battery, wherein the position of the electrode tabs of Xue are not particularly limited and such is a known configuration in the art. The skilled artisan would have reasonable expectation that such would successfully form a battery having a wound structure, as desired by Xue. 

Further regarding the limitations “wherein an end of the electrode tab of the positive electrode plate is used as a starting end of the winding, and wherein the reaction inhibiting region is at a tail end of the winding” applicant admits that this winding process and configuration is known in the art (“As known…”; instant specification [009]). Thus, this winding configuration would be obvious to one of ordinary skill in the art.

Modified Xue still does not disclose wherein a groove recessed into the lithium belt negative electrode plate is provided between the electrode tab of the lithium belt negative electrode plate and the polymer plastic tape.


    PNG
    media_image3.png
    693
    383
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    454
    399
    media_image4.png
    Greyscale
Harada teaches in Figs. 1-2 a lithium battery comprising a positive electrode plate (2), a separator (3), a lithium belt negative electrode plate (1), and electrode tabs (8, 7) disposed on the 

Specifically, Harada teaches in Figs. 1-2 wherein a groove (1a, 1b) is provided on the lithium belt negative electrode plate (1) proximal to the electrode tab (7) of the lithium belt negative electrode plate (1) in order to increase the surface area of the lithium belt negative electrode plate (1) and consequently increase the current that can be extracted from the lithium belt negative electrode plate (1), help a smooth progress of the battery discharge reaction, and prevent lithium shortage due to the concentration of local reactions during discharge from occurring (P2, <Effect>).

It would have been obvious to one of ordinary skill in the art to provide a groove on the lithium belt negative electrode plate of modified Xue proximal to the electrode tab of the lithium belt negative electrode plate of modified Xue, as taught by Harada, in order to increase the surface area of the lithium belt negative electrode plate and consequently increase the current that can be extracted from the lithium belt negative electrode plate, help a smooth progress of the battery discharge reaction, and prevent lithium shortage due to the concentration of local reactions during discharge from occurring. Xue as modified, would consequently meet the limitation “wherein a groove recessed into the lithium belt negative electrode plate is provided between the electrode tab of the lithium belt negative electrode plate and the polymer plastic tape” as Harada discloses the grooves as extending from the end of the plate, from which the electrode tab of modified Xue is placed.


	

Regarding Claim 2, modified Xue discloses all claim limitations as set forth above. Modified Xue further discloses wherein the polymer plastic tape is any one of a polyimide tape, a polyolefin tape, a polyester tape, and a polyfluoro tape ([0033] of Xue).

Regarding Claim 5, modified Xue discloses all claim limitations as set forth above. Modified Xue further discloses wherein a depth (t2 of Harada) of the groove (1a, 1b of Harada) is 0.08 mm on each side of the lithium belt negative electrode plate ([0010], [0022] of Xue, see corresponding lithium belt negative electrode plate 1 of Harada) and wherein the lithium belt negative electrode has a thickness (t1) of about 0.4 mm (Figs. 1A-B, <Embodiments> of Harada).

Thus, modified Xue discloses wherein a depth of the groove (1a, 1b of Harada) is 40% of a thickness of the entire lithium belt negative electrode plate ([0017-0018], [0033] of Xue, see corresponding lithium belt negative electrode plate 1 of Harada), which falls within and therefore reads on the instantly claimed range of 40% to 90%.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding Claim 6, modified Xue discloses all of the limitations as set forth above. Modified Xue further disclose wherein a width (t4 of Harada) of the groove (1a, 1b of Harada) is 0.5 mm, which mathematically equates to about 0.2 % of a length of the entire lithium belt negative electrode plate ([0017-0018], [0033] of Xue, see corresponding lithium belt negative electrode plate 1 of Harada) (<Embodiments> of Harada, wherein outer diameter of the electrode assembly is 17.0 mm, the thickness of the lithium belt negative electrode plate is 0.45 mm, the thickness of the separator is 0.025 mm, and the thickness of the positive electrode plate is 0.5 mm), which falls within and therefore reads on the instantly claimed range of 0.1% to 10%.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Assuming for the sake of argument that the width (t4 of Harada) of the groove (1a, 1b of Harada) to the length of the entire lithium belt negative electrode plate does not fall within the instantly claimed range, the following is relied upon.

Modified Xue further discloses wherein a width (t4 of Harada) of the groove (1a, 1b of Harada) is 0.5 mm (<Embodiments> of Harada).



Modified Xue discloses wherein the intended use of the lithium primary battery is not particularly limited, wherein such may be utilized in digital cameras, MP3s, handheld game consoles, portable CD players, handheld computers, digital display instruments, medical devices, etc. ([0002] of Xue).

The Examiner notes that the amount of lithium, and consequently the length of the entire lithium belt negative electrode plate, is proportional to the capacity of the battery ([0003] of Xue).
Thus, it would have been obvious to one of ordinary skill in the art to optimize the length of the entire lithium belt negative electrode plate of modified Xue based on the desired capacity of the primary lithium battery, such that the width of the groove is 0.1% to 7% of a length of the entire lithium belt negative electrode plate, in order to accommodate a desired intended use.

Regarding Claim 7, modified Xue discloses all of the limitations as set forth above. Modified Xue further discloses wherein a length of the groove (1a, 1b of Harada) is narrower than a width of the lithium belt negative electrode plate ([0017-0018], [0033] of Xue, see corresponding lithium belt negative electrode plate 1 of Harada) (Fig. 4 of Harada).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Xue (CN 101894936A, machine translation used for rejection below) in view of Harada et al. (JPH 01260758A, machine translation used for rejection below) and Do et al. (KR 2015-0000661, machine translation used for rejection below), as applied to Claim 2 above, and further in view of Kim (US 2011/0287302).

Modified Xue discloses all claim limitations as set forth above. While modified Xue discloses a polymer plastic tape provided on the reaction inhibiting region (X of Xue) of the positive electrode plate ([0010] , [0022] of Xue), modified Xue does not disclose wherein an acrylic glue layer or a silica layer is provided between the polymer plastic tape and the positive electrode plate.

Kim teaches a polymer plastic tape for use on an electrode assembly in a battery ([0103]), wherein the polymer plastic tape is not particularly limited and may be any one of a polyimide tape, a polyolefin tape, and a polyester tape ([0103]).

Specifically, Kim teaches wherein an acrylic glue layer is provided between the polymer plastic tape and the electrode assembly in order to adhere the polymer plastic tape to the electrode assembly ([0103]-[0104]).

It would have been obvious to one ordinary skill in the art to utilize an acrylic glue layer between the polymer plastic tape and the positive electrode plate of modified Xue, as taught by 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727